Citation Nr: 1416001	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active service from January to June 1984, from September to October 1990, and from June 1996 to October 2000.  He also served in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which did not address whether new and material evidence had been submitted, but nevertheless denied the claim on the merits.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  VA denied the Veteran's original claim of service connection for a back condition in a February 1993 rating decision; he was notified of this action and apprised of his appellate rights, but did not timely appeal.

2.  The evidence received since the February 1993 rating decision includes new service medical records from a new term of active duty since February 1993.  Hence, the claim will be reviewed on the merits.

3.  A chronic back disorder, to include spinal arthritis, was not demonstrated during the appellant's active duty service, and arthritis of the spine may not be presumed to have been so incurred.   



CONCLUSION OF LAW

1.  VA's receipt of new service medical records requires the consideration of this claim on the merits.  38 C.F.R. § 3.156 (2013).

2. A back disorder was not incurred or aggravated by service and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1116, 1131, 1153 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the Board is reviewing this claim on the merits, further discussion of VA's notification and assistance duties with regard to this application is unnecessary.  With regard to the underlying claim for entitlement to service connection for back injury residuals, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.

There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in May 2010 of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  In November 2010, the Veteran was afforded a VA examination regarding the claim on appeal.  A supplemental opinion was provided in August 2011.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that the examination and opinion are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current findings with regard to the Veteran's back.  In addition, the August 2011 opinion provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.  VA has therefore fulfilled its duties to notify and assist the Veteran.  

The provisions of 38 C.F.R. § 3.156

Under 38 C.F.R. § 3.156, a claimant may reopen a claim if new and material evidence has been submitted.  As the claim now include new service medical records which address the nature of the appellant's back, the claim is reopened.   38 U.S.C.A. § 5108.

The merits of the claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002). 

A pre-existing injury or disease will be presumed to have been aggravated by active service "where there is an increase in disability during such service unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2013).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2013).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit found that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran argues that his back disorder should be service-connected and points to a diagnosis of spondylosis during service in September 1990.  He also argues that he should be entitled to the benefit of the doubt with respect to his claim.

The Board finds no evidence of in-service incurrence or aggravation of a back disorder during the Veteran's first period of service from January 1984 to June 1984.  The Veteran does not argue that this period of service caused or aggravated a back injury.  Service connection for an injury incurred during this period is therefore not warranted.  38 C.F.R. § 3.303(a).

A March 1990 physical conducted by Robert Martinez, M.D., noted a history of a car accident in August 1989.  On admission following the accident x-rays of the appellant's spine revealed normal findings.  Following a complete examination, however, Dr. Martinez diagnosed a chronic severe lumbosacral strain with palpable fibrosis, and a probable herniated nucleus pulposus at L5.  A CT scan also was noted to have shown spinal stenosis of L4-L5, a mild disc bulge at L5-S1

A March 1990 examination by Richard Renfroe, D.C., noted the history of a car accident.  Following the examination the Veteran was diagnosed with a severe hyperflexion, heperextension injury to the cervical, thoracic and lumbar spine.

The Veteran was seen for a VA examination in October 1992.  The examiner noted the Veteran's car accident and the findings of Dr. Martinez.  Following the VA examiner's study the diagnosis was acute lumbosacral strain with residual chronic lumbosacral sprain and a decreased range of motion. 

In July 2000 the Veteran was seen for a "separation" examination from active duty, at which time he reported a long history of recurrent back pain.  Physical examination revealed a clinically normal spine.  A CT scan of the spine, however, revealed possible annular bulging at L4-5.  

In October 2003, the Veteran was seen by William Lichter, D.C.  He reported a long history of low back pain that was aggravated after lifting a can of paint.  Following an examination Dr. Lichter opined that the Veteran suffered from a chronic degenerative lumbar disorder that stemmed from the 1989 accident and which flared in October 2003.  

In November 2010 the appellant was seen for a VA examination.  The history of a 1989 motor vehicle accident was noted.  The examiner reviewed the Veteran's claims file and found that the appellant's lumbosacral disease was not caused by service because he had an injury to his back prior to service.  The examiner did not address whether any preexisting back disorder was aggravated inservice.

The appellant's claims file was referred to a nurse practioner in August 2011.  Following her review of the file the examiner opined that the Veteran's back condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner found that the Veteran's back disorder stemmed from a prior car accident in 1989.  The examiner noted that the Veteran's diagnosis did not change after his first period of active duty.  The examiner also cited that a May 2000 service treatment record mentioned a long history of back pain, and a July 2000 examination showed a normal spine and lower extremity examination.  Also in July 2000, the Veteran reported recurrent back pain.  The examiner opined that based on this evidence the appellant's back disorder that there was no evidence that the disorder was aggravated inservice.  
 
In this case, the appellant is presumed to have been sound at his enlistment to his first term of service.  The evidence, however, clearly and unmistakably rebuts any presumption of soundness at the appellant's September 1990 and June 1996 enlistments.  In this regard, it is undebatable that the Veteran suffered a chronic back disorder following a car accident in 1989.  On this point there is no dispute in the evidence, and the appellant does not argue otherwise.  

The question before the Board, however, is whether there is clear and unmistakable evidence that the appellant did not aggravate his preexisting spinal disorder during either his term of service in September and October 1990, or between June 1996 and October 2000.  In this respect, there are no complaints or findings of a back disorder during the term of service in 1996.  There are, however, complaints of back pain during the appellant's service between 1996 and 2000.  Significantly, however, there is no evidence of increased pathology during that term.  Indeed, the only medical opinion on this question, the November 2011 VA opinion, specifically found no evidence of inservice aggravation.  There is no evidence to the contrary.  As such, the Board finds that there is clear and unmistakable evidence which rebuts any presumption of inservice aggravation.  Accordingly, the Board finds that entitlement to service connection for a back disorder must be denied.  


ORDER

Entitlement to service connection for a back condition is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


